DETAILED CORRESPONDENCE

This action is in response to the filing of the RCE on 10/21/2021. 



Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Vincent Look on 11/3/2021.  

Claim 1, 	A virtual reality system for verifying designs of a robotic surgical system, the system comprising:
one or more processors configured to generate a virtual component according to a shape and a size of a model of a component of the robotic surgical system, in a virtual surgical system that emulates the robotic surgical system, wherein the virtual component includes a virtual operating room; and
a user input device communicatively coupled to the processors configured to: 
manipulate the virtual component for testing the model of the component of the robotic surgical system in the virtual surgical system; and
, wherein modifying comprises varying a shape or dimension of the virtual operating room;
wherein the processors are further configured to export the modified model of the component of the robotic surgical system for designing the component in the robotic surgical system.

Claim 3, (Canceled).


Claim 11, A computer-implemented method for designing a component for a robotic surgical system including a robotic arm, the method comprising:
importing a model of thecomponent of the robotic surgical system, to generate a virtual component according to a shape and a size defined by the model, in a virtual surgical system, the virtual component including a virtual operating room;
testing the model of the component by manipulating one or more virtual robotic arms in the virtual operating room;
modifying the shape or the size of the model of the surgical system based on the testing, including varying a shape or a dimension of the virtual operating room; and 
exporting the modified model of the component for designing the component for the robotic surgical system.


Claim 13, The method of claim 12, wherein testing the of the component comprises performing a virtual surgical procedure on the virtual patient using the one or more virtual robotic arms.

Claim 15, The method of claim 14, wherein modifying a shape or size of the model of the component comprises varying designs of the robotic arm, including arm links and joints, number and arrangement thereof, and mounting location thereof in response to the detected collision event.


Claim 16, A computer-implemented method for testing a control mode of a robotic arm in a robotic surgical system, the method comprising:
generating a virtual surgical system corresponding to the robotic surgical system including generating a virtual component that includes a virtual operating room, according to a shape and size of a model of a component of the robotic surgical system, the virtual surgical system comprising one or more virtual robotic arms corresponding to the robotic arm in the robotic surgical system;
importing a control mode for the robotic arm into the virtual surgical system the control mode including a set of actuation commands for a plurality of virtual joints; 
in response to a user input to move the one or more virtual robotic arms for testing the model of the component of the robotic surgical system in the virtual surgical system, moving the one virtual robotic arm in accordance with a control algorithm that 
modifying the shape or the size of the model of the component of the robotic surgical system based on the testing, wherein modifying comprises varying a shape or a dimension of the virtual operating room;
refining the at least one control algorithm to update the control mode including modifying the set of actuation commands; and
exporting the modified model of the component of the robotic surgical system for designing the component in the robotic surgical system.


Allowable Subject Matter
Claims 1, 2 and 4 – 20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance:
 Independent claims 1, 11 and 16 are patentable, as none of the prior art on the record, such as Coste - Maniere and Azizian teach either in combination or by itself all the limitations of the independent claims.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE LAROSE whose telephone number is 313-446-4856. The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Abby Lin can be reached on 571-270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.

/RENEE LAROSE/ 
Examiner, Art Unit 3664
                                                                                                                                                                             /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664